Citation Nr: 0100879	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for a back condition.  

Entitlement to service connection for a neck condition.  

Entitlement to service connection for residuals of a left 
injury.  

Entitlement to service connection for residuals of dental 
trauma.  

Entitlement to a compensable rating for residuals of a left 
mandibular fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1959.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in June 1998 that granted service connection for 
residuals of a left mandibular fracture, assigning a 
noncompensable evaluation, and denied service connection for 
the remaining conditions.  

In October 2000, a video conference hearing was held before 
C. W. Symanski, who is the member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  At that hearing, the 
veteran specifically withdrew from appellate consideration 
issues relating to service connection for nicotine dependence 
and a lung condition, which had been denied by a rating 
decision in September 1998.  Those issues, therefore, are no 
longer before the Board for review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

At his personal hearing, the veteran testified regarding 
treatment he had received for his left knee at the VA Medical 
Center in Salem, Virginia.  While some treatment records have 
been received from the Salem VAMC, they do not include 
records of any recent treatment, particularly for his left 
knee.  The veteran also testified that he was later treated 
for the knee at Gainesville Hospital.  The record does not 
reflect that records have been requested from that facility.  
Further, a letter from a private physician, dated in April 
1999, briefly mentioned (without providing any current 
clinical findings or rationale for her opinion) the veteran's 
history of knee and back pain (including knee surgery) and 
attributed the degenerative changes that were causing his 
current discomfort to the automobile accident in which he was 
involved during service.  In light of the private physician's 
statements, the veteran should be afforded a comprehensive 
orthopedic examination, to include an opinion regarding the 
etiology of any noted back, neck, or left knee conditions.  

In addition, the June 1998 rating decision granted service 
connection for residuals of a mandibular fracture and 
assigned a noncompensable evaluation without the benefit of 
any current examination or clinical findings.  Inasmuch as 
the veteran has not been afforded a VA compensation 
examination to evaluate the severity of his service-connected 
disability and especially considering his hearing testimony 
regarding the effects of the disability, such an examination 
should be scheduled.  See VA Adjudication and Procedure 
manual, M21-1, Part VI, Chapter 1,  1.01(b).  Moreover, 
considering the origin of his service-connected disability, a 
medical opinion should be obtained regarding the etiology of 
any current dental problems.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the veteran provide 
specific information regarding sources and dates of 
any treatment he has received for any of his 
claimed conditions since his separation from 
service, particularly in recent years.  

2.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for back, neck, 
left knee, or dental/jaw conditions, as well as 
copies of the records of any treatment identified 
by the veteran, in particular, treatment for a left 
knee condition at Salem VAMC and Gainesville 
Hospital and Angela Perry, M.D., in recent years.  
All records so received must be associated with the 
claims folder.  

3.  The RO must then review the claims file and 
ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 00-87 and 
00-92, as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  

4.  The RO should then schedule the veteran for 
examinations by orthopedic and maxillofacial/dental 
specialists.  The claims file must be made 
available to and be reviewed by the examiners in 
conjunction with their examinations.  All special 
test, including x-rays, deemed necessary by the 
examiners should be completed.  

a.  The orthopedic examiner's report 
should discuss in detail all pertinent 
current complaints, clinical findings, 
and diagnoses regarding neck, back, and 
left knee conditions.  The examiner 
should also be requested to provide a 
medical opinion as to whether it is at 
least as likely as not that any noted 
current condition is due to any injury or 
disease noted in service or to any 
incident of service.  

b.  The maxillofacial/dental examiner's 
report should set forth in detail all 
current complaints, clinical findings, 
and diagnoses regarding residuals of a 
mandibular fracture in service, as well 
as any other current dental conditions.  
The examiner's clinical findings should 
include measurements as to the degree of 
jaw motion, including any loss due to the 
service-connected mandibular fracture, 
and a description of any loss of 
masticatory function due to the 
disability.  The examiner should also be 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that any current dental condition 
resulted from dental trauma during 
service.  

All opinions should be supported by adequate 
rationale.  Both examiners' reports should 
specifically indicate whether they reviewed the 
veteran's claims file.  

5.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



